Title: To James Madison from James Monroe, 12 June 1804
From: Monroe, James
To: Madison, James



Dear Sir
London June 12. 1804.
You will receive with this a duplicate of a private letter sent some few days past by Liverpool. It is private from the reference it has to Mr. Livingston, of whom it may [be] better that any remarks however impartial which I make, shod. be thus convey’d. I hope you will receive that, as this being a bad copy from the press may not be easily read.
I lately requested that you wod. be so good as make enquiry respecting two persons at the instance of Baron Jacobi the Prussian minister here & give me the result. I must now add another burden of the kind at the request of Lord Boston according to a memorandum enclosed. Ld. B. is one of the Ids in waiting here and it may be of use to render him the service. I shall thank you for answers as soon as you can give them.
You will see by the papers that the minority is very strong. On a leading question lately in the H. of C. it was out:voted abt. 40. only.
I send you a duplicate of a correspondence with Sir Wm. Scott wh. is not uninteresting.
I think that too much attention cannot be paid to the distribution of certain high offices to persons of merit not in Virginia. I am persuaded that for her to preserve her weight, for eminently useful purposes she ought to have less than her due quota of office. Let the foreign missions for example be filled from other states. Pena: Mass: So Carolina &ce may expect that certain characters, or some one from each shod. play a certain role in that line, and I confess I wish to see it. If characters from Virga. keep much at the head I shod. expect soon to see new combinations of parties formed agnst. her which could not fail to produce harm. But if these places are given to others, the proof it will furnish of their moderation and disinterestedness, withdrawing in the degree the state from the competition, and the example may be productive of good. While the most important station is held by the person in office, things must go essentially right, aided as he now is by other sound heads & hearts. In appointments abroad, it is more important I think to have prudent & discreet than brilliant men: such as are more likely to err by doing nothing than too much: Indeed diminished as our political relation is with the European powers there is not much to be done. These are hints wh. you will attribute to their true motive. Sincerely I am dear Sir yours
Jas. Monroe
